DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "detecting an angle of movement of the lever caused by the user" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, Examiner will interpret this limitation as “a lever; detecting an angle of movement of the lever caused by the user”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheck et al (US 9,327,635) in view of Zagorski et al (US 2016/0185279)
For claim 1, Scheck teaches a vehicle (Abstract) comprising:
a lever (2, Figure 1);
magnetic sensor (9-10, Figure 1) configured to detect an angle of movement of the lever (col. 8, lines 13-45 and as understood by examination of Figure 1); and
a controller (18) configured to determine whether to lock the lever based on at least one of the detected angle (col. 8, line 59-col. 9, line 10).
Scheck fails to distinctly disclose:
an inputter configured to receive setting information regarding a lane change and a drive mode from a user; and
a controller configured to determine whether to unlock the lever based on the drive mode and the lane change.
However, Zagorski teaches:
a vehicle (Abstract) comprising: 
an inputter (16, 18) configured to receive setting information regarding a lane change (24, 26, 28, 30-32, 34, 36, 49, 50, Figure 2A) and a drive mode from a user (manual or autonomous, [0013]-[0014]); and 
a controller (12, 20) configured to determine whether to turn off a turn signal based on the drive mode and the lane change (as understood by examination of Figures 2A and 2B).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Scheck’s turn signal as the driver interface of Zagorski’s 
For claim 2, Scheck as modified by Zagorski teaches the limitations of claim 1 and Zagorski further teaches:
the setting information includes first setting information for moving the lever to a reference position (51, 52) after a predetermined time (46, 48) and second setting information for holding the lever at the detected angle of the lever (as understood by 38, 40, 42 and 44 of Zagorski; and as further understood by the combination of references as defined above).
For claim 3, Scheck as modified by Zagorski teaches the limitations of claim 2 and Zagorski further teaches:
the drive mode includes a first drive mode for changing lanes based on a nearby vehicle sensed by the vehicle (autonomous mode, [0013]-[0014]) and a second drive mode for changing lanes based on a steering angle of a steering wheel manipulated by the user (manual mode via driver interface, [0013]-[0015]).
For claim 4, Scheck as modified by Zagorski teaches the limitations of claim 3 and Zagorski further teaches:
with the first setting information and the first drive mode, the controller is configured to determine whether the lane change is completed (49-50), and subsequently cause the lever to be unlocked when determined that the lane change is completed (51-52, [0017]).
For claim 5, Scheck as modified by Zagorski teaches the limitations of claim 3 and Zagorski further teaches:
with the first setting information and the second drive mode, the controller is configured to generate a signal regarding the lane change (deactivation of automatic turn signal, 80 of Figure 2A), and subsequently cause the lever to move to the reference position (as understood by the combination of references).
For claim 6, Scheck as modified by Zagorski teaches the limitations of claim 3 and Zagorski further teaches:
with the second setting information and the first drive mode, the controller is configured to determine whether the lane change is completed, and subsequently cause the lever to be unlocked when determined that the lane change is completed (as understood by Figures 2A-2B and by the combination of references).
For claim 7, Scheck as modified by Zagorski teaches the limitations of claim 3 and Scheck further teaches:
with the second setting information and the second drive mode, the controller is configured to cause the lever to be unlocked based on the steering angle of the steering wheel and a vehicle speed of the vehicle (col. 8, line 59-col. 9, line 10)
For claim 8, Scheck as modified by Zagorski teaches the limitations of claim 1 and Scheck further teaches:
a solenoid configured to hold the lever (15, 16), wherein the controller is configured to control the solenoid to lock the lever 
For claim 9, Scheck as modified by Zagorski teaches the limitations of claim 1 and Zagorski further teaches:
the inputter is configured to receive an input regarding an operating angle (steering wheel angle, [0013]-[0014]), and  wherein the controller is configured to compare the angle of movement of the lever with the operating angle (as understood by examination of [0013]-[0014] and Figures 2A-2B).
For claim 10, Scheck as modified by Zagorski teaches the limitations of claim 1 and Zagorski further teaches:
the controller is configured to adjust the operating angle based on a speed at which the vehicle travels (as understood by examination of [0013]-[0014] and Figures 2A-2B).
For claim 11, Scheck teaches a method (Abstract) comprising:
a lever (2, Figure 1);
detecting an angle of movement of the lever caused by a user (col. 8, lines 13-45 and as understood by examination of Figure 1); and
determining whether to lock the lever based on at least one of the detected angle (col. 8, line 59-col. 9, line 10).
Scheck fails to distinctly disclose:
receiving setting information regarding a lane change and a drive mode from a user; and
unlocking the lever based on the drive mode and the lane change.
However, Zagorski teaches:
a method of controlling vehicle (Abstract) comprising
receiving setting information (via 16, 18) regarding a lane change (24, 26, 28, 30-32, 34, 36, 49, 50, Figure 2A) and a drive mode from a user (manual or autonomous, [0013]-[0014]); and 
a controller (12, 20) configured to determine whether to turn off a turn signal based on the drive mode and the lane change (as understood by examination of Figures 2A and 2B).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Scheck’s turn signal as the driver interface of Zagorski’s method for automatic activation of a vehicle turn indicator (such that the Scheck’s controller 18 operates in accordance with Zagorski’s turn signal indicator) since a manual lever turn signal is taught by Zagorski as being a conventional means of providing a vehicle turn indication ([0002]).  Furthermore, the particular known technique (controlling the locking of a turn signal lever via a controller) was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Scheck.
For claim 12, Scheck as modified by Zagorski teaches the limitations of claim 11 and Zagorski further teaches:
performing a full turn when the angle of movement of the lever is greater than or equal to a predetermined angle (as understood by examination of [0013]-[0014] and Figures 2A-2B).
For claim 13, Scheck as modified by Zagorski teaches the limitations of claim 11 and Zagorski further teaches:
the setting information includes first setting information for moving the lever to a reference position (51, 52) after a predetermined time (46, 48) and second setting information for holding the lever at the detected angle of the lever (as understood by 38, 40, 42 and 44 of Zagorski; and as further understood by the combination of references as defined above), and wherein the drive mode includes a first drive mode for changing lanes based on a nearby vehicle sensed by the vehicle (autonomous mode, [0013]-[0014]) and a second drive mode for changing lanes based on a steering angle of a steering wheel manipulated by the user (manual mode via driver interface, [0013]-[0015]).
For claim 14, Scheck as modified by Zagorski teaches the limitations of claim 13 and Zagorski further teaches:
the unlocking includes, with the first setting information and the first drive mode, determining whether the lane change is performed (49-50), and subsequently locking the lever (51-52, [0017]).
For claim 15, Scheck as modified by Zagorski teaches the limitations of claim 13 and Zagorski further teaches:
with the first setting information and the second drive mode, generating a signal regarding the lane change (deactivation of automatic turn signal, 80 of Figure 2A), and subsequently moving the lever to the reference position (as understood by the combination of references).
For claim 16, Scheck as modified by Zagorski teaches the limitations of claim 13 and Zagorski further teaches:
unlocking includes, with the second setting information and the first drive mode, determining whether the lane change is performed, and subsequently unlocking the lever 
For claim 17, Scheck as modified by Zagorski teaches the limitations of claim 13 and Scheck further teaches:
the unlocking includes, with the second setting information and the second drive mode, unlocking the lever based on the steering angle of the steering wheel and a vehicle speed of the vehicle (col. 8, line 59-col. 9, line 10)
For claim 18, Scheck as modified by Zagorski teaches the limitations of claim 11 and Zagorski further teaches:
receiving an input regarding an operating angle (steering wheel angle, [0013]-[0014]), and wherein the determining of whether to lock the lever includes comparing the angle of movement of the lever with the operating angle (as understood by examination of [0013]-[0014] and Figures 2A-2B).
For claim 19, Scheck as modified by Zagorski teaches the limitations of claim 18 and Zagorski further teaches:
adjusting the operating angle based on a speed at which the vehicle travels (as understood by examination of [0013]-[0014] and Figures 2A-2B).
For claim 20, Scheck as modified by Zagorski teaches the limitations of claim 11 and Zagorski further teaches:
the receiving includes, after ignition of the vehicle is turned on, receiving the setting information regarding the lane change and the drive mode from the user (as understood by examination of [0013]-[0014] and Figures 2A-2B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C PUENTES/Primary Examiner, Art Unit 2849